Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to application 16/921,880 filed on 07/06/2020. Claims 1-19 are pending in the office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, and 18 recites the limitation " the at least one verification target".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Ghinovker (U.S. Pat. 7,608,468).
With respect to claim 1: Ghinovker discloses a metrology target design method comprising: 
using optical critical dimension data related to at least one designed overlay metrology target as an estimation of a discrepancy between a target model and a corresponding actual target on a wafer (‘468, the abstract, i.e., measuring/estimating/determining the overlay error (discrepancy), col. 6, ll. 28-32 and col. 19, ll. 41-45, the target structure are distributed across a field of lithography or scanner tool (i.e., optical), col. 6, ll. 52-54, type of target such as overlay, CD (critical dimension), col. 6, ll. data if metrology tool (i.e., optical data), col. 8, ll. 1-5 and col. 8, line 50- col. 9, ll. 4, determine properly align or misalign/offset/difference/overlay error/ discrepancy); and 
adjusting a metrology target design model to compensate for the discrepancy (‘468, col. 9, ll. 27-30, improve the control of subsequent lithographic patterning, and ll. 42-46 monitor and/or improve the manufacturing process, and col. 9, line 65 – col. 10, line 2, correctable to adjust magnification of the scanner), wherein the adjusting is carried out with respect to at least one of a critical dimension, an optical material 
With respect to claim 6: Ghinovker discloses a metrology target design method comprising: using film data related to at least one designed overlay metrology target as an estimation of a discrepancy between a target model and a corresponding actual target on a wafer (‘468, col. 16, ll. 38-46 and col. 17, ll. 14-28, col. 18, ll. 18-31, each target type may have different shape, size, and orientation which depends on the particular inspection, review, or metrology to be performed on such target. The target includes overlay, CD, film thickness variation); and adjusting a metrology target design model to compensate for the discrepancy (‘468, col. 9, ll. 27-30, improve the control of subsequent lithographic patterning, and ll. 42-46 monitor and/or improve the manufacturing process, and col. 9, line 65 – col. 10, line 2, correctable to adjust magnification of the scanner).
With respect to claim 7: Ghinovker discloses the method of claim 6, wherein the adjusting is carried out with respect to at least one of: a critical dimension, an optical material characteristic, a film thickness, a topography, or a presence of process variation (‘468, col. 16, ll. 38-46 and col. 18, ll. 18-31).
With respect to claim 8: Ghinovker discloses the method of claim 7, wherein the process variation relates to at least one of: an induced topography, a deposited topography, an etched topography, or chemical mechanical planarization dishing (‘468, col. 16, ll. 38-46 and col. 17, ll. 14-28, col. 18, ll. 18-31).
With respect to claim 9: Ghinovker discloses the method of claim 8, wherein the process variation comprises symmetric and/or asymmetric process variation (‘468, col. 16, ll. 56-67 and col. 2, ll. 25-37).
With respect to claim 10: Ghinovker discloses the method of claim 6, wherein the film data (i.e., film thickness) relates to a previous layer of the at least one designed overlay metrology target (‘468, col. 16, ll. 39-46).
With respect to claim 11: Ghinovker discloses the method of claim 6, wherein the film data comprises at least one of workbook data or simulation results (‘468, col. 6, ll. 42-53 and col. 8, ll. 8-14).
With respect to claim 13: Ghinovker discloses the method of claim 6, further comprising: optimizing at least one of: a location, a size or a proximity to surrounding structures of the at least one verification target (‘468, col. 16, ll. 39-46 and col. 17, ll. 14-35).
With respect to claim 14: Ghinovker discloses the method of claim 13, wherein the measuring is carried out by optical or SEM CD metrology (‘468, col. 19, ll. 40-45 and col. 20, ll. 10-12).
With respect to claim 15: Ghinovker discloses the method of claim 13, wherein the overlay target features of the at least one verification target comprise at least one of: a pitch, a segmentation and a topography which is identical to a corresponding feature of at least one overlay metrology target as the at least one designed overlay metrology target (‘468, col. 19, ll. 10-14, and col. 22, ll. 28-50).
With respect to claim 16: Ghinovker discloses the method of claim 6, further comprising: improving a match (compare) between measurement and simulation of the 
With respect to claim 17: Ghinovker discloses the method of claim 16, further comprising: improving a design of subsequently printed metrology targets using the match (‘468, col. 19, ll. 38-46).
With respect to claim 18: Ghinovker discloses the method of claim 6, further comprising: optimizing a metrology recipe setup of overlay measurements of the at least one overlay metrology target, by using a measurement of the at least one verification target (‘468, col. 8, ll. 22-29, the correctables allow the wafer process to proceed within desired limits, i.e. provides feedback and feed forward to get the tool better aligned (set up)).
With respect to claim 19: Ghinovker discloses the method of claim 18, wherein the optimization is carried out with respect to at least one of: a metrology accuracy, a metrology precision, a metrology robustness, or a combination thereof (‘468, fig. 3, steps 310 -320).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghinovker (U.S. Pat. 7,608,468) in view of Hsu et al., (U.S. Pat. 6,093,640).
With respect to claims 2 and 12: Ghinovker teaches an inspection/metrology tool (i.e., a verification metrology target) (‘468, fig. 2B, 26) for inspecting/measuring a reticle target comprising: overlay pattern having first layer and second layer (‘468, fig. 7, 600/700 first layer 708 and second layer 714), and measuring the at least one verification target with an OCD sensor to derive the film data (the measuring is carried out by optical or SEM CD metrology (‘468, col. 19, ll. 40-45 and col. 20, ll. 10-12 and col. 16, ll. 38-46 and col. 18, ll. 18-31, film thickness), and also teaches a minimum placement distance spacing of process variation 100 micrometer and 1mm. the spacing may be selected to be 100 µm (‘468, col. 16, ll. 14-27).
Ghinovker does not teach the single cell has a cell side dimension of at least 10 µm 
Hsu teaches the single cell has square shape with outer box between 10-40 µm and inner box between 5 -30 µm (‘630, col. 1, ll. 24-27, square shape has outer box between 10-40 µm and inner box between 5 -30 µm).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Ghinavker and Hsu to align pattern 
With respect to claim 3:  Ghinavker and Hsu teach wherein the single cell comprises: a single periodic structure that is identical in a pitch and a CD to a previous layer periodic structure of a corresponding metrology target (‘468, col. 16, ll. 39-46 and also see fig. 11, 1104)
With respect to claim 4:  Ghinavker and Hsu teach wherein the single cell comprises: at least two periodic structures that are identical in a pitch and a CD to periodic structures in one of the cells of a corresponding metrology target 468, col. 16, ll. 39-46 and also see fig. 11, 1102).
With respect to claim 5:  Ghinavker and Hsu teach wherein the verification metrology target is designed and produced next to the corresponding metrology target (‘468, col. 8, ll. 22-29, the correctables allow the wafer process to proceed within desired limits, i.e. provides feedback and feed forward to get the tool better aligned).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/           Primary Examiner, Art Unit 2851